Citation Nr: 1211623	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  96-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 23, 2009, for the grant of service connection for ligament laxity of the left knee. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2010, the Board (in pertinent part) denied an effective date earlier than April 23, 2009, for the award of service connection for ligament laxity of the left knee.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). 

In an April 2011 Order, the Court vacated the Board's June 2010 decision denying an effective date earlier than April 23, 2009, for the award of service connection for ligament laxity of the left knee, and remanded that issue to the Board for readjudication of the claim consistent with the parties' April 2011 joint motion. 

In October 2011, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion. 


FINDINGS OF FACT

1.  The Veteran was awarded service connection for ligament laxity of the left knee as secondary to service-connected residuals of medial collateral ligament strain of the left knee; the effective date of service connection for medial collateral ligament strain of the left knee is February 12, 1992. 

2.  A November 2011 VHA opinion states that ligament laxity of the left knee has been present throughout the course of the Veteran's left knee problems. 


CONCLUSION OF LAW

The criteria for an effective date of February 12, 1992, but no earlier, for the grant of service connection for ligament laxity of the left knee are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In March 2009 the originating agency provided the Veteran with all required notice.  The Veteran had ample opportunity to respond prior to issuance of the September 2009 rating decision on appeal. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to these matters is of record.  There is no suggestion in the record that any additional evidence relevant to this issue is available.  No further development action is required. 

Accordingly, the Board will address the merits of the claim on appeal. 

Legal Principles 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added). 

In an original claim for service connection, the date that supporting evidence is received is irrelevant when considering the effective date of the award.  McGrath v. Gober, 14 Vet. App. 28 (2000). 

Where a prior unappealed decision becomes final and binding on a veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears  v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Analysis 

The Veteran asserts entitlement to an effective date earlier than April 23, 2009, for the grant of service connection for ligament laxity of the left knee. 

Review of the record shows the Board issued decisions in April 1982 and March 1984 denying service connection for the Veteran's left knee disorder.  The Veteran submitted a request for reconsideration, but the Chairman of the Board of Veterans' Appeals notified the Veteran by letter in June 1984 that the Board's decision had been reviewed and reconsideration was not warranted. 

The Veteran filed a petition to reopen the claim in January 1991, which was denied in an unappealed RO rating decision issued in April 1991.  The Veteran's next request to reopen the claim was received on February 12, 1992, and an RO rating decision in September 1993 reopened the claim and granted service connection for residuals of a medial collateral ligament strain of the left knee effective from February 12, 1992, the date the new claim was received. 

The Veteran's ligament laxity was granted separate compensation as secondary to the service-connected residuals of a medial collateral ligament strain of the left knee.  As the effective date of service connection for that disability is February 12, 1992, the Board will consider whether there was a separately compensable manifestation of ligament laxity of the left knee between that date and April 23, 2009. 

Historically, the Veteran had a VA examination of the knee in August 1981 in which he complained the knee would "slip to the left" but the knee was stable in all planes on examination.  Similarly, the Veteran presented to the VA clinic in November 1982 complaining of the knee "giving way;" the Veteran was observed to be wearing a hinged knee brace but on examination the knee was stable to valgus and varus stress on extension and flexion. 

The Veteran had a VA joints examination in January 1992 in which he reported occasionally wearing a knee brace, but there was no instability on examination.  Similarly, he had VA joints examinations in January 1993, April 1993, and December 1997 in which no instability was found on examination. 

A VA orthopedic examination on June 29, 2000, noted "w/instability" but did not further define the nature of such instability during the course of the examination. 

In December 2004 the Veteran was afforded a VA examination in which he reported his knee would come "out of joint" with associated swelling and severe pain; he would then have to lie around for a couple days until the swelling went down.  He endorsed wearing a brace that seemed to stabilize his knee and reported experiencing instability without his brace.  On examination there was no significant swelling or joint effusion of the left knee and McMurray's test was negative.  The examiner found no instability during range of motion testing and found no evidence of any significant or gross instability or subluxation of the Veteran's left knee; similarly, the examiner did not find any locking of the left knee. 

The Veteran had a private examination in June 2006 in support of his claim for Social Security Administration disability benefits.  The examiner noted "mild" limitation of motion of the left knee, but the examination report is silent in regard to any current instability or locking. 

Pursuant to the Board's referral of this case for a VHA medical opinion, the VHA physician reviewed the Veteran's claims folders in November 2011 and also responded to the following question: 

Given the ambiguity of the June 2000 VA examination report, the Board requests an orthopedic specialist review the file as pertains to the period from June 2000 to April 2009 and advise the Board if clinical evidence shows onset of chronic ligament laxity or other instability during that period, and if so the specific date of such onset.

Based on a review of the evidence of record, including the Veteran's statements, the VHA physician stated, in pertinent part: 

My review of the record comes to the following conclusion.  I believe that [the Veteran] has chondromalcia patella as demonstrated by an arthroscopy, physical examinations, and repeated episodes of hyperextension which are painful.  Patellofemoral disease is commonly described by patients as a feeling of instability or giving away.  I believe the issue of when instability began is probably irrelevant and that this has been present throughout his course with knee difficulty.  It explains the uncertainty and ambiguity in terms not clearly defined in the record. 

In summation, I believe it is very likely that [the Veteran's] symptoms have been and remain related to his service condition.

Considering the November 2011 VHA opinion, and resolving reasonable doubt in the Veteran's favor, the appropriate effective date of service connection for ligament laxity is February 12, 1992.  Entitlement cannot precede the effective date of service connection for medial collateral ligament strain of the left knee. 

Therefore, the Board finds an effective date of February 12, 1992, but no earlier, for the award of service connection for ligament laxity of the left knee is warranted. 


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date of February 12, 1992, but no earlier, for the award of service connection for ligament laxity of the left knee is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


